So the DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The Amendment filed 10/5/2022 has been entered. Claims 1, 17-20, 22-26, 28-32 remain pending in the application. 



Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Ramsay et al. (US Patent Application Publication 2010/0299639), referred to as Ramsay herein [previously cited].
Lee et al. (US Patent Application Publication 2016/0253145), referred to as Lee herein [previously cited]. 
Louch (US Patent Application Publication 2012/0185789), referred to as Louch herein [cited on Applicant’s IDS dated 9/25/2020].
Reimann et al. (US Application Publication 2013/0080955), referred to as Reimann herein [cited on Applicant’s IDS dated 9/25/2020].
Dhawan et al. (US Patent Application Publication 2006/0270395), referred to as Dhawan herein [previously cited].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 17-18, 20, 22, 23-24, 26, 28, 29-30, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Reimann in further view of Dhawan.
	
Regarding claim 1, Lee discloses an information processing apparatus, comprising: circuitry configured to (Lee, Fig. 4 with ¶0062, ¶0085-¶0086 and ¶0095 – mobile devices Element 100 includes a processor executing software instructions stored in memory):
detect each of a plurality of reproduction apparatuses, which are separate from the information processing apparatus each of the plurality of reproduction apparatuses being capable of constituting a group related to reproduction of content (Lee, Fig. 3 with ¶0021-¶0026 – speakers and multiple separate electronic devices may form local network and are separate from each other. ¶0117 – speakers are grouped according to received input. Fig. 2 with ¶0122-¶0124 and ¶0135 – grouping detected speakers for coordinated music reproduction),
each of the plurality of reproduction apparatuses being connected to a same network, each of the plurality of reproduction apparatuses being capable of reproducing the content (Lee, Fig. 3 with ¶0021-¶0026 – speakers and electronic devices may form local network. Fig. 2 with ¶0122-¶0124 and ¶0135 – grouping speakers for coordinated music reproduction);
accept a user operation related to constitution of the group (Lee, ¶0117 – speakers are grouped according to received input); and
output a group state image based on the detection, the group state image representing a constitution state of the group, the group state image including an image of each of the plurality of reproduction apparatuses, and control the group state image in response to the accepted user operation related to the constitution of the group (Lee, Fig. 10 with ¶0130-¶0131 – image displaying individual speakers may receive a drag input joining two speakers into a group. The group is indicated with line (I1 and I2) and coordinated controls C1’);
display, when at least one of the plurality of reproduction apparatuses is detected, an image of the at least one reproduction apparatus in the group state image, the group being a group that is capable of reproducing a same content at a same time (Lee, ¶0117 – speakers are grouped according to received input. Fig. 2 with ¶0122-¶0124 and ¶0135 – detecting and displaying speakers, and coordinating group music reproduction); and
accept a first operation of selecting the image of the at least one reproduction apparatus, and display the image of the at least one reproduction apparatus that constitutes the group, in response to the first operation (Lee, Fig. 10 with ¶0130-¶0131 – image displaying individual speakers may receive a drag input joining two speakers into a group. The group is indicated with line (I1 and I2) and coordinated controls C1’);
wherein the group includes at least three reproduction apparatuses among the plurality of reproduction apparatuses, and the circuitry is further configured to set one of the three reproduction apparatuses of the group as a master apparatus, 
However, Lee appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Reimann teaches a method of configuring zones for systems that perform media playback (Reimann, Abstract)
and when the apparatus is selected to be removed from the group by an operation performed to the group state image at the information processing apparatus, display an image of the remaining apparatuses in the group in the group state image (Reimann, Fig. 12 with ¶0096 – removing a zone from the group by dragging the zone from the group state image to a non-group location).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified group modification of Lee as modified, to include dragging to remove devices from the group based on the teachings of Reimann. The motivation for doing so would have been to enable users to more quickly and effectively modify existing groups using simple gestural commands (Reimann, ¶0079).
However, Lee as modified appears not to expressly disclose when the master is removed, setting one of the remaining apparatuses to be a new master. However, in the same field of endeavor Dhawan discloses multiple devices providing simultaneous grouped music playback (Dhawan, Abstract), including
when the master is removed from the group, setting one of the remaining apparatuses to be a new master (Dhawan, Fig. 3 with ¶0004-¶0005, ¶0035-¶0036 – when the leader leaves the group, a new leader is selected from among the remaining group members).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the group master of Lee as modified, to include determining a new master when the master is removed based on the teachings of Dhawan. The motivation for doing so would have been to enable users to more effectively respond to the master being repurposed to another group, powered off, or otherwise losing connectivity (Dhawan, ¶0035), thereby enabling the functions of the master device to continue being performed (Dhawan, ¶0004).


Regarding claim 17, Lee as modified discloses the elements of claim 1 above, and further discloses wherein the circuitry is further configured to accept a second operation that causes another image of another reproduction apparatus, which is not a part of the group, 
However, Lee appears not to expressly disclose the limitations shown in strikethrough above. However, in the same field of endeavor, Reimann teaches a method of configuring zones for systems that perform media playback (Reimann, Abstract)
including accept a second operation that causes another image of another reproduction apparatus, which is not a part of the group, to move into another group state image and newly constitute another group (Reimann, Fig. 11 with ¶0094 – Zone which is dragged and dropped onto another zone is added to that zone group).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified group modification of Lee as modified, to include adding a speaker to an existing group by dragging it onto the group based on the teachings of Reimann. The motivation for doing so would have been to enable users to more quickly and effectively modify existing groups using simple gestural commands (Reimann, ¶0079).


Regarding claim 18, Lee as modified discloses the elements of claim 1 above. However, Lee appears not to expressly disclose wherein the circuitry is further configured to accept a second operation that causes another image of another reproduction apparatus, which is not a part of the group, to move into the group state image that is already established and further move to a position where there is no image of other reproduction apparatus.
However, in the same field of endeavor, Reimann teaches a method of configuring zones for systems that perform media playback (Reimann, Abstract)
including accept a second operation that causes another image of another reproduction apparatus, which is not a part of the group, to move into the group state image that is already established and further move to a position where there is no image of other reproduction apparatus (Reimann, Fig. 10 with ¶0093 – drag between groups to reorder groups in the listing. The drag places the dragged icon in a space between existing groups).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified group modification of Lee, to include dragging to reorder groups based on the teachings of Reimann. The motivation for doing so would have been to enable users to more quickly and effectively modify existing groups using simple gestural commands (Reimann, ¶0079).

Regarding claim 20, Lee as modified discloses the elements of claim 1 above. However, Lee appears not to expressly disclose wherein the circuitry is further configured to accept a second operation that causes another image of another reproduction apparatus, which is a part of the group, to appear in the group state image that is already established and move the other icon image to a position that is away from the group state image so that the other reproduction apparatus is withdrawn from the group.
However, in the same field of endeavor, Reimann teaches a method of configuring zones for systems that perform media playback (Reimann, Abstract)
including accept a second operation that causes another image of another reproduction apparatus, which is a part of the group, to appear in the group state image that is already established and move the other icon image to a position that is away from the group state image so that the other reproduction apparatus is withdrawn from the group (Reimann, Fig. 12 with ¶0096 – removing a zone from the group by dragging the zone to a non-group location).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified group modification of Lee as modified, to include dragging to remove devices from the group based on the teachings of Reimann. The motivation for doing so would have been to enable users to more quickly and effectively modify existing groups using simple gestural commands (Reimann, ¶0079).

Regarding claim 22, Lee discloses an information processing method, comprising: detecting each of a plurality of reproduction apparatuses, which are separate from the information processing apparatus, each of the plurality reproduction apparatuses being capable of constituting a group related to reproduction of content (Lee, Fig. 4 with ¶0062, ¶0085-¶0086 and ¶0095 – mobile device Element 100 includes a processor executing software instructions stored in memory. Fig. 3 with ¶0021-¶0026 – speakers and multiple separate electronic devices may form local network and are separate from each other. ¶0117 – speakers are grouped according to received input. Fig. 2 with ¶0122-¶0124 and ¶0135 – grouping speakers for coordinated music reproduction),
each of the plurality of reproduction apparatuses being connected to a same network, each of the plurality of reproduction apparatuses being capable of reproducing the content (Lee, Fig. 3 with ¶0021-¶0026 – speakers and electronic devices may form local network. Fig. 2 with ¶0122-¶0124 and ¶0135 – grouping speakers for coordinated music reproduction);
accepting a user operation related to the constitution of the group (Lee, ¶0117 – speakers are grouped according to received input);
outputting a group state image based on the detection, the group state image representing a constitution state of the group, the group state image including an image of each of the plurality of reproduction apparatuses, and control the group state image in response to the accepted user operation related to the constitution of the group (Lee, Fig. 10 with ¶0130-¶0131 – image displaying individual speakers may receive a drag input joining two speakers into a group. The group is indicated with line (I1 and I2) and coordinated controls C1’);
when at least one of the plurality of reproduction apparatuses is detected, displaying an image of the at least one reproduction apparatus in the group state image, the group being a group that is capable of reproducing a same content at a same time (Lee, ¶0117 – speakers are grouped according to received input. Fig. 2 with ¶0122-¶0124 and ¶0135 – detecting and displaying speakers, and coordinating group music reproduction); and
accepting a first operation of selecting the image of the at least one reproduction apparatus, and displaying the image of the at least one reproduction apparatus that constitutes the group, in response to the first operation (Lee, Fig. 10 with ¶0130-¶0131 – image displaying individual speakers may receive a drag input joining two speakers into a group. The group is indicated with line (I1 and I2) and coordinated controls C1’);
wherein the group includes at least three reproduction apparatuses among the plurality of apparatuses, and the method includes setting one of the three reproduction apparatuses of the group as a master apparatus, 
However, Lee appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Reimann teaches a method of configuring zones for systems that perform media playback (Reimann, Abstract)
and when the apparatus is selected to be removed from the group by an operation performed to the group state image at the information processing apparatus, display an image of the remaining apparatuses in the group in the group state image (Reimann, Fig. 12 with ¶0096 – removing a zone from the group by dragging the zone from the group state image to a non-group location).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified group modification of Lee as modified, to include dragging to remove devices from the group based on the teachings of Reimann. The motivation for doing so would have been to enable users to more quickly and effectively modify existing groups using simple gestural commands (Reimann, ¶0079).
However, Lee as modified appears not to expressly disclose when the master is removed, setting one of the remaining apparatuses to be a new master. However, in the same field of endeavor Dhawan discloses multiple devices providing simultaneous grouped music playback (Dhawan, Abstract), including
when the master is removed from the group, setting one of the remaining apparatuses to be a new master (Dhawan, Fig. 3 with ¶0004-¶0005, ¶0035-¶0036 – when the leader leaves the group, a new leader is selected from among the remaining group members).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the group master of Lee as modified, to include determining a new master when the master is removed based on the teachings of Dhawan. The motivation for doing so would have been to enable users to more effectively respond to the master being repurposed to another group, powered off, or otherwise losing connectivity (Dhawan, ¶0035), thereby enabling the functions of the master device to continue being performed (Dhawan, ¶0004).

Regarding claim 23, Lee as modified discloses the elements of claim 22 above, and further discloses wherein accepting a second operation that causes another image of another reproduction apparatus, which is not a part of the group, 
However, Lee appears not to expressly disclose the limitations shown in strikethrough above. However, in the same field of endeavor, Reimann teaches a method of configuring zones for systems that perform media playback (Reimann, Abstract)
including accept a second operation that causes another image of another reproduction apparatus, which is not a part of the group, to move into another group state image and newly constitute another group (Reimann, Fig. 11 with ¶0094 – Zone which is dragged and dropped onto another zone is added to that zone group).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified group modification of Lee as modified, to include adding a speaker to an existing group by dragging it onto the group based on the teachings of Reimann. The motivation for doing so would have been to enable users to more quickly and effectively modify existing groups using simple gestural commands (Reimann, ¶0079).

Regarding claim 24, Lee as modified discloses the elements of claim 22 above. However, Lee appears not to expressly disclose accepting a second operation that causes another image of another reproduction apparatus, which is not a part of the group, to move into the group state image that is already established and further move to a position where there is no image of other reproduction apparatus.
However, in the same field of endeavor, Reimann teaches a method of configuring zones for systems that perform media playback (Reimann, Abstract)
including accept a second operation that causes another image of another reproduction apparatus, which is not a part of the group, to move into the group state image that is already established and further move to a position where there is no image of other reproduction apparatus (Reimann, Fig. 10 with ¶0093 – drag between groups to reorder groups in the listing. The drag places the dragged icon in a space between existing groups).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified group modification of Lee, to include dragging to reorder groups based on the teachings of Reimann. The motivation for doing so would have been to enable users to more quickly and effectively modify existing groups using simple gestural commands (Reimann, ¶0079).

Regarding claim 26, Lee as modified discloses the elements of claim 22 above. However, Lee appears not to expressly disclose wherein accepting a second operation that causes another image of another reproduction apparatus, which is a part of the group, to appear in the group state image that is already established and move the other icon image to a position that is away from the group state image so that the other reproduction apparatus is withdrawn from the group.
However, in the same field of endeavor, Reimann teaches a method of configuring zones for systems that perform media playback (Reimann, Abstract)
including accept a second operation that causes another image of another reproduction apparatus, which is a part of the group, to appear in the group state image that is already established and move the other icon image to a position that is away from the group state image so that the other reproduction apparatus is withdrawn from the group (Reimann, Fig. 12 with ¶0096 – removing a zone from the group by dragging the zone to a non-group location).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified group modification of Lee as modified, to include dragging to remove devices from the group based on the teachings of Reimann. The motivation for doing so would have been to enable users to more quickly and effectively modify existing groups using simple gestural commands (Reimann, ¶0079).

Regarding claim 28, Lee discloses a non-transitory computer readable medium storing computer readable instructions thereon that, when executed by a computer, causes the computer to perform a method comprising (Lee, Fig. 4 with ¶0062, ¶0085-¶0086 and ¶0095 – mobile device Element 100 includes a processor executing software instructions stored in memory):
detecting each of a plurality of reproduction apparatuses, which are separate from the information processing apparatus, each of the plurality reproduction apparatuses being capable of constituting a group related to reproduction of content (Lee, Fig. 3 with ¶0021-¶0026 – speakers and multiple separate electronic devices may form local network and are separate from each other. ¶0117 – speakers are grouped according to received input. Fig. 2 with ¶0122-¶0124 and ¶0135 – grouping speakers for coordinated music reproduction),
each of the plurality of reproduction apparatuses being connected to a same network, each of the plurality of reproduction apparatuses being capable of reproducing the content (Lee, Fig. 3 with ¶0021-¶0026 – speakers and electronic devices may form local network. Fig. 2 with ¶0122-¶0124 and ¶0135 – grouping speakers for coordinated music reproduction);
accepting a user operation related to the constitution of the group (Lee, ¶0117 – speakers are grouped according to received input);
outputting a group state image based on the detection, the group state image representing a constitution state of the group, the group state image including an image of each of the plurality of reproduction apparatuses, and control the group state image in response to the accepted user operation related to the constitution of the group (Lee, Fig. 10 with ¶0130-¶0131 – image displaying individual speakers may receive a drag input joining two speakers into a group. The group is indicated with line (I1 and I2) and coordinated controls C1’);
when at least one of the plurality of reproduction apparatuses is detected, displaying an image of the at least one reproduction apparatus in the group state image, the group being a group that is capable of reproducing a same content at a same time (Lee, ¶0117 – speakers are grouped according to received input. Fig. 2 with ¶0122-¶0124 and ¶0135 – detecting and displaying speakers, and coordinating group music reproduction);
accepting a first operation of selecting the image of the at least one reproduction apparatus, and displaying the image of the at least one reproduction apparatus that constitutes the group, in response to the first operation (Lee, Fig. 10 with ¶0130-¶0131 – image displaying individual speakers may receive a drag input joining two speakers into a group. The group is indicated with line (I1 and I2) and coordinated controls C1’); (Lee, Fig. 10 with ¶0114– track name and artist shown in the group’s main speaker icon. ¶0030 – speakers can output sound together with others. ¶0072 - touchscreen)
wherein the group includes at least three reproduction apparatuses among the plurality of reproduction apparatuses, and the method includes setting one of the three reproduction apparatuses of the group as a master apparatus, 
However, Lee appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Reimann teaches a method of configuring zones for systems that perform media playback (Reimann, Abstract)
and when the apparatus is selected to be removed from the group by an operation performed to the group state image at the information processing apparatus, display an image of the remaining apparatuses in the group in the group state image (Reimann, Fig. 12 with ¶0096 – removing a zone from the group by dragging the zone from the group state image to a non-group location).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified group modification of Lee as modified, to include dragging to remove devices from the group based on the teachings of Reimann. The motivation for doing so would have been to enable users to more quickly and effectively modify existing groups using simple gestural commands (Reimann, ¶0079).
However, Lee as modified appears not to expressly disclose when the master is removed, setting one of the remaining apparatuses to be a new master. However, in the same field of endeavor Dhawan discloses multiple devices providing simultaneous grouped music playback (Dhawan, Abstract), including
when the master is removed from the group, setting one of the remaining apparatuses to be a new master (Dhawan, Fig. 3 with ¶0004-¶0005, ¶0035-¶0036 – when the leader leaves the group, a new leader is selected from among the remaining group members).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the group master of Lee as modified, to include determining a new master when the master is removed based on the teachings of Dhawan. The motivation for doing so would have been to enable users to more effectively respond to the master being repurposed to another group, powered off, or otherwise losing connectivity (Dhawan, ¶0035), thereby enabling the functions of the master device to continue being performed (Dhawan, ¶0004).

Regarding claim 29, Lee as modified discloses the elements of claim 28 above, and further discloses accepting a second operation that causes another image of another reproduction apparatus, which is not a part of the group, 
However, Lee appears not to expressly disclose the limitations shown in strikethrough above. However, in the same field of endeavor, Reimann teaches a method of configuring zones for systems that perform media playback (Reimann, Abstract)
including accept a second operation that causes another image of another reproduction apparatus, which is not a part of the group, to move into another group state image and newly constitute another group (Reimann, Fig. 11 with ¶0094 – Zone which is dragged and dropped onto another zone is added to that zone group).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified group modification of Lee as modified, to include adding a speaker to an existing group by dragging it onto the group based on the teachings of Reimann. The motivation for doing so would have been to enable users to more quickly and effectively modify existing groups using simple gestural commands (Reimann, ¶0079).

Regarding claim 30, Lee as modified discloses the elements of claim 28 above. However, Lee appears not to expressly disclose accepting a second operation that causes another image of another reproduction apparatus, which is not a part of the group, to move into the group state image that is already established and further move to a position where there is no image of other reproduction apparatus.
However, in the same field of endeavor, Reimann teaches a method of configuring zones for systems that perform media playback (Reimann, Abstract)
including accept a second operation that causes another image of another reproduction apparatus, which is not a part of the group, to move into the group state image that is already established and further move to a position where there is no image of other reproduction apparatus (Reimann, Fig. 10 with ¶0093 – drag between groups to reorder groups in the listing. The drag places the dragged icon in a space between existing groups).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified group modification of Lee, to include dragging to reorder groups based on the teachings of Reimann. The motivation for doing so would have been to enable users to more quickly and effectively modify existing groups using simple gestural commands (Reimann, ¶0079).

Regarding claim 32, Lee as modified discloses the elements of claim 28 above. However, Lee appears not to expressly disclose accepting a second operation that causes another image of another reproduction apparatus, which is a part of the group, to appear in the group state image that is already established and move the other icon image to a position that is away from the group state image so that the other reproduction apparatus is withdrawn from the group.
However, in the same field of endeavor, Reimann teaches a method of configuring zones for systems that perform media playback (Reimann, Abstract)
including accept a second operation that causes another image of another reproduction apparatus, which is a part of the group, to appear in the group state image that is already established and move the other icon image to a position that is away from the group state image so that the other reproduction apparatus is withdrawn from the group (Reimann, Fig. 12 with ¶0096 – removing a zone from the group by dragging the zone to a non-group location).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified group modification of Lee as modified, to include dragging to remove devices from the group based on the teachings of Reimann. The motivation for doing so would have been to enable users to more quickly and effectively modify existing groups using simple gestural commands (Reimann, ¶0079).

Claim 19, 25, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Reimann in further view of Dhawan in further view of Louch in further view of Ramsay.

Regarding claim 19, Lee as modified discloses the elements of claim 1 above. However, Lee appears not to expressly disclose wherein the circuitry is further configured to accept a second operation that causes another image of another reproduction apparatus, which is not a part of the group, to move into the group state image that is already established and return the other image back to its original position when the other reproduction apparatus is not capable of constituting the group.
However, in the same field of endeavor, Reimann teaches a method of configuring zones for systems that perform media playback (Reimann, Abstract)
including accept a second operation that causes another image of another reproduction apparatus, which is not a part of the group, to move into the group state image that is already established and further move to a position where there is no image of other reproduction apparatus (Reimann, Fig. 10 with ¶0093 – drag between groups to reorder groups in the listing. The drag places the dragged icon in a space between existing groups).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified group modification of Lee, to include dragging to reorder groups based on the teachings of Reimann. The motivation for doing so would have been to enable users to more quickly and effectively modify existing groups using simple gestural commands (Reimann, ¶0079).
However, Lee as modified appears not to expressly disclose return the other image back to its original position when the other reproduction apparatus is not capable of constituting the group.
However, in the same field of endeavor, Louch discloses changing an icon grouping (Louch, Abstract – removal of icons from a dock grouping),
wherein when a drag operation fails to alter the group, the icon is returned to its original position (Louch, ¶0026 – icon is restored to its original position if it is not dragged to an area where the operation would be accepted).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified group creation of Lee, to include returning the speaker to its original position if the operation is not accepted based on the teachings of Louch. The motivation for doing so would have been to more clearly and effectively indicate to the user that the group operation had not been accepted.
However, Lee as modified appears not to expressly disclose a group creation not being accepted. However, in the same field of endeavor, Ramsay discloses coordinating playback of media across speaker devices (Ramsay, Abstract)
wherein associating speakers may require special permissions (Ramsay, ¶0126).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified group creation of Lee, to include not accepting group creations lacking the required permissions based on the teachings of Ramsay. The motivation for doing so would have been to enable users a greater degree of control over who modify group configuration and control playback, thereby enabling preservation of configuration and preventing unwanted use.

Regarding claim 25, Lee as modified discloses the elements of claim 22 above. However, Lee appears not to expressly disclose accepting a second operation that causes another image of another reproduction apparatus, which is not a part of the group, to move into the group state image that is already established and return the other image back to its original position when the other reproduction apparatus is not capable of constituting the group.
However, in the same field of endeavor, Reimann teaches a method of configuring zones for systems that perform media playback (Reimann, Abstract)
including accept a second operation that causes another image of another reproduction apparatus, which is not a part of the group, to move into the group state image that is already established and further move to a position where there is no image of other reproduction apparatus (Reimann, Fig. 10 with ¶0093 – drag between groups to reorder groups in the listing. The drag places the dragged icon in a space between existing groups).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified group modification of Lee, to include dragging to reorder groups based on the teachings of Reimann. The motivation for doing so would have been to enable users to more quickly and effectively modify existing groups using simple gestural commands (Reimann, ¶0079).
However, Lee as modified appears not to expressly disclose return the other image back to its original position when the other reproduction apparatus is not capable of constituting the group.
However, in the same field of endeavor, Louch discloses changing an icon grouping (Louch, Abstract – removal of icons from a dock grouping),
wherein when a drag operation fails to alter the group, the icon is returned to its original position (Louch, ¶0026 – icon is restored to its original position if it is not dragged to an area where the operation would be accepted).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified group creation of Lee, to include returning the speaker to its original position if the operation is not accepted based on the teachings of Louch. The motivation for doing so would have been to more clearly and effectively indicate to the user that the group operation had not been accepted.
However, Lee as modified appears not to expressly disclose a group creation not being accepted. However, in the same field of endeavor, Ramsay discloses coordinating playback of media across speaker devices (Ramsay, Abstract)
wherein associating speakers may require special permissions (Ramsay, ¶0126).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified group creation of Lee, to include not accepting group creations lacking the required permissions based on the teachings of Ramsay. The motivation for doing so would have been to enable users a greater degree of control over who modify group configuration and control playback, thereby enabling preservation of configuration and preventing unwanted use.

Regarding claim 31, Lee as modified discloses the elements of claim 28 above. However, Lee appears not to expressly disclose accepting a second operation that causes another image of another reproduction apparatus, which is not a part of the group, to move into the group state image that is already established and return the other image back to its original position when the other reproduction apparatus is not capable of constituting the group.
However, in the same field of endeavor, Reimann teaches a method of configuring zones for systems that perform media playback (Reimann, Abstract)
including accept a second operation that causes another image of another reproduction apparatus, which is not a part of the group, to move into the group state image that is already established and further move to a position where there is no image of other reproduction apparatus (Reimann, Fig. 10 with ¶0093 – drag between groups to reorder groups in the listing. The drag places the dragged icon in a space between existing groups).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified group modification of Lee, to include dragging to reorder groups based on the teachings of Reimann. The motivation for doing so would have been to enable users to more quickly and effectively modify existing groups using simple gestural commands (Reimann, ¶0079).
However, Lee as modified appears not to expressly disclose return the other image back to its original position when the other reproduction apparatus is not capable of constituting the group.
However, in the same field of endeavor, Louch discloses changing an icon grouping (Louch, Abstract – removal of icons from a dock grouping),
wherein when a drag operation fails to alter the group, the icon is returned to its original position (Louch, ¶0026 – icon is restored to its original position if it is not dragged to an area where the operation would be accepted).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified group creation of Lee, to include returning the speaker to its original position if the operation is not accepted based on the teachings of Louch. The motivation for doing so would have been to more clearly and effectively indicate to the user that the group operation had not been accepted.
However, Lee as modified appears not to expressly disclose a group creation not being accepted. However, in the same field of endeavor, Ramsay discloses coordinating playback of media across speaker devices (Ramsay, Abstract)
wherein associating speakers may require special permissions (Ramsay, ¶0126).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified group creation of Lee, to include not accepting group creations lacking the required permissions based on the teachings of Ramsay. The motivation for doing so would have been to enable users a greater degree of control over who modify group configuration and control playback, thereby enabling preservation of configuration and preventing unwanted use.


Response to Arguments
Applicant's arguments filed 10/5/2022 have been fully considered but they are not persuasive.
Applicant argues that:
Therefore, while Reimann describes removing a zone from a group by a drag operation, Reimann does not describe that in a group one of the zones is considered to be the "master zone" and it does not describe that when the master apparatus is selected to be removed from the group by an operation performed to the group state image then one of the remaining apparatuses is set to be a new master apparatus. 

Furthermore, regarding Dhawan it was already explained that while Dhawan describes that a new leader of a group may be negotiated or selected among the mobile devices that are in the group themselves, Dhawan does not disclose that a separate device displays a group state image, such that when the group leader is selected to be removed from the group by an operation performed to the group state image at the separate device, one of the remaining mobile devices is set to be a new group leader.


The Examiner cannot concur with the Applicant. Lee discloses separate devices mobile devices and speakers (at least Fig. 3 with ¶0021-¶0026). Lee additionally discloses the display of the master apparatus among those separate devices (Lee, Figs. 2, 10, 11, and 13 with ¶0120, ¶0135-¶0136). Reimann discloses removing an item from the group by an operation performed to the group state image (at least Fig. 12 with ¶0096). Dhawan discloses that a new leader is selected when the leader is removed (Dhawan, Fig. 3 with ¶0004-¶0005, ¶0035-¶0036). The combination therefore teaches that a master speaker (Lee), can be removed (Reimann), a new master is selected (Dhawan), and the current master is displayed in the group (Lee).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W PARCHER whose telephone number is (303)297-4281. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm, alt. Mondays, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088 (Eastern Time). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL W PARCHER/               Primary Examiner, Art Unit 2175